Title: From Thomas Jefferson to Benjamin Henry Latrobe, 12 November 1804
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     Dear Sir 
                     
                     Washington Nov. 12. 04.
                  
                  It would be well to recieve from you as early as possible the report you propose to make for Congress as to the progress, state and further cost of the public buildings. I am apprehensive of a more serious opposition to another appropriation than has ever been made. perhaps after you shall have sent me the report, & it is referred to a committee it may be expedient you should come up yourself to give them the information necessary for their own conviction, & to enable them to cary conviction to the house. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               